NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CODY HUGGINS,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D15-5608
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 12, 2017.

Appeal from the Circuit Court for Polk
County; Michael E. Raiden Judge.

Howard L. Dimmig, II, Public Defender, and
Matthew D. Bernstein, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             In this Anders 1 appeal, we affirm Cody Huggins' judgments and sentences

and the revocation of his probation. However, the order of revocation of probation

entered on December 4, 2015, does not identify the conditions found to have been

violated. We remand solely for entry of a corrected revocation order specifying the


             1Anders   v. California, 386 U.S. 738 (1967).
condition(s) of probation that Mr. Huggins violated. See Greene v. State, 919 So. 2d
684, 685 (Fla. 2d DCA 2006) ("A proper order of revocation will identify the specific

conditions of probation violated by the defendant.").

             Affirmed; remanded with directions.


NORTHCUTT, CASANUEVA, and MORRIS, JJ., Concur.




                                           -2-